DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/09/2021. An initialed copy is attached to this Office Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 3, 4, 7-12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shiota (USPG Pub No. 2016/0077364) in view of Paolini (USPG Pub No. 2011/0007381).
Regarding claim 1, Shiota discloses a light distribution control element (100) (see Figs. 9A-11C) comprising: a first transparent substrate (110) (Paragraph 71, see Fig. 1A); a second transparent substrate (115) provided to be opposed to the first transparent substrate (110) (Paragraph 71, see Fig. 1A); a plurality of first control electrodes (250) and a plurality of second control electrodes (270) provided on a face of the first transparent substrate (110) that is opposed to the second transparent substrate (115) (Paragraph 71, see Fig. 1A); a plurality of light-transmissive regions (120) provided between the first transparent substrate (110) and the second transparent substrate (115); and a plurality of electrophoretic elements (140) including electrophoretic particles charged to a specific polarity and having a light blocking property (141) and an optically transmissive dispersant (142), each electrophoretic element (140) being provided between two light-transmissive regions (120) adjacent to each other, wherein the plurality of first control electrodes (250) and the plurality of second control electrodes (270) are disposed in such a manner that at least a part of at least one of the first control electrodes (250) and at least a part of at least one of the second control electrodes (270) both overlap with each of the plurality of electrophoretic elements (Paragraph 71, see Fig. 1A), wherein each of the plurality of first control electrodes (250) and the plurality of second control electrodes (270) is formed to have a strip-like shape having a long side extending in a direction orthogonal to a boundary between a light-transmissive region and an electrophoretic element and the plurality of first control electrodes and the plurality of second control electrodes are disposed alternately (see Figs. 12A, 12B, 23A, 23B, 49-51), and to change a range of an outgoing direction of light transmitted through the light distribution control element (100) (see Figs. 9B, 10B, 11B). Shiota discloses the claimed invention, but does not specify and wherein a dispersion of the electrophoretic particles changes depending on a potential difference between the plurality of first control electrodes and the plurality of second control electrodes. In the same field of 
Regarding claim 3, Shiota further discloses wherein the plurality of first control electrodes (250) are formed to be connected together at ends in a first direction along the long side, and wherein the plurality of second control electrodes (270) are formed to be connected together at ends in a second direction along the long side that is opposite to the first direction (see Figs. 12A, 12B).  
Regarding claim 4, Shiota further discloses wherein each of the plurality of first control electrodes (250) is formed in such a shape that a side opposed to an adjacent second control electrode (270) has a plurality of projections jutting out toward the adjacent second control electrode (270) and a plurality of indents recessed away from the adjacent second control electrode, and wherein each of the plurality of second control electrodes (270) is formed to have a plurality of indents corresponding to the plurality of projections of an adjacent first control electrode (250) and a plurality of projections corresponding to the plurality of indents of the adjacent first control electrode (250) (see Fig. 12A).  
Regarding claim 12, Shiota discloses a light distribution control element (100) (see Figs. 9A-11C) comprising: a first transparent substrate (110) (Paragraph 71, see Fig. 1A); a second transparent substrate (115) provided to be opposed to the first transparent substrate (110) (Paragraph 71, see Fig. 1A); a plurality of first control electrodes (250) and a plurality of second  to change a range of an outgoing direction of light transmitted through the light distribution control element (100) (see Figs. 9B, 10B, 11B). Shiota discloses the claimed invention, but does not specify and wherein a dispersion of the electrophoretic particles changes depending on a potential difference between the plurality of first control electrodes and the plurality of second control electrodes. In the same field of endeavor, Paolini discloses and wherein dispersion of the electrophoretic particles changes depending on potential difference between the plurality of first control electrodes and the plurality of second control electrodes (see Figs. 1A, 1B, 4A-5B, Paragraphs 85, 98, 99). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the element of Shiota with and wherein dispersion of the electrophoretic particles changes depending on potential difference 
Regarding claims 7 and 14, Shiota further discloses further comprising a controller (145) configured to control a viewing angle of the light distribution control element, wherein the controller (145) is configured to: control potentials of the plurality of first control electrodes and the plurality of second control electrodes to generate a predetermined potential difference between the plurality of first control electrodes and the plurality of second control electrodes in order to expand the range of an outgoing direction of light transmitted through the light-transmissive regions and the dispersant; and control potentials of the plurality of first control electrodes and the plurality of second control electrodes are to be at the same potential in order to narrow down the range of the outgoing direction of light transmitted through the light-transmissive regions and the dispersant (see Figs. 9A-11C).  
Regarding claims 8 and 15, Shiota further discloses further comprising: a third control electrode (125) provided on a face of the second transparent substrate (115) that is opposed to the first transparent substrate (110); and a controller (145) configured to control a viewing angle of the light distribution control element (see Fig. 1A, Paragraph 73), wherein the controller (145) (Paragraph 73) is configured to: control potentials of the plurality of first control electrodes (250) and the plurality of second control electrodes (270) to generate a predetermined potential difference between the plurality of first control electrodes (250) and the plurality of second control electrodes (270) in order to expand the range of an outgoing direction of light transmitted through the light-transmissive regions and the dispersant (Paragraph 73); and control potentials of the plurality of first control electrodes (250) and the plurality of second control electrodes (270) to be at the same potential and further control a potential of the third control electrode (125) to generate predetermined potential differences from the potentials of the plurality of first control electrodes (250) and the potentials of the plurality of second control electrodes (270) and 
Regarding claims 9 and 16, Shiota further discloses wherein the controller is configured to further control the potential of the third control electrode (125) to get closer to the potentials of the plurality of first control electrodes (250) than to the potentials of the plurality of second control electrodes (270) for a predetermined period in a case where the potentials of the plurality of first control electrodes (250) have the same polarity as the potentials of the plurality of second control electrodes (270), in order to expand a range of outgoing direction of light transmitted through the light-transmissive regions (120) and the dispersant (see Figs. 45A-C, 48A-D).  
Regarding claims 10 and 17, Shiota further discloses a display device (1400) comprising: the light distribution control element (1100) according to claim 1; a display element (1032); and a controller (1800), wherein the display element (1032) is provided on the other side of the first transparent substrate different from a side opposed to the second transparent substrate (see Figs. 36, 37).  
Regarding claims 11 and 18, Shiota discloses an illumination device (1700) comprising: the light distribution control element (1100) according to claim 1; a light source (1021); and a controller (1800), wherein the light source (1021) is provided on the other side of the first transparent substrate different from a side opposed to the second transparent substrate (see Fig. 34, Paragraph 140).  
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Shiota (USPG Pub No. 2016/0077364) in view of Paolini (USPG Pub No. 2011/0007381) as applied to claim 12 above, and further in view of Shiota (USPG Pub No. 2016/007363), hereinafter “Shiota ‘363”).
.
Response to Arguments
Applicant's arguments filed 01/15/2021 have been fully considered but they are not persuasive. Applicants argued that Shiota in view of Paolini, alone or in combination, do not disclose or teach the claims as presented. Specifically, applicants argued that the first and second control electrodes are formed to have a strip-like shape having a long side extending in a direction orthogonal or parallel to a boundary between the light-transmissive region and the electrophoretic element as is presented in independent claims 1 and 12. Figures 12A, 12B, 23A and 23B of Shiota illustrate control electrodes (250 and 270) having parallel portions extending into the optical element (100) and orthogonal portions formed on the edges of the optical element (100). The claim requires the control electrodes to be formed in a direction of the at the boundary, which is what is illustrated in the cited figures. In addition, Figs. 49-51 of Shiota illustrate different configurations of the control electrodes (250 and 270) wherein the electrodes are both parallel and orthogonal to the direction of the boundary between the light-transmissive region and an electrophoretic element. Lastly, Fig. 17 of Paolini illustrates control electrodes (210 and 230) formed in both parallel and orthogonal directions. For these reasons, the claims are rendered obvious in view of Shiota and Paolini.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                            5/8/2021